DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 05/24/2021.
Claims 1-9 remain pending in the application with claim 4 is withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (US 2017/0331106) in view of Taniguchi et al. (US 2013/0337330).
Addressing claims 1 and 5, Koga discloses a nonaqueous electrolyte secondary battery comprising a non-aqueous electrolyte secondary battery positive electrode active material comprising lithium-manganese-nickel complex oxide ([0044-0045], lithium manganese oxide with some of Mn is partially substituted by Ni) including a spinel-type crystal structure (cubic spinel structure [0033], wherein
the lithium-manganese-nickel complex oxide is formed of primary particles having a polyhedral shape having more than eight faces (fig. 2B shows the primary particles having polyhedral shape with more than eight faces).

Koga is silent regarding the lithium-manganese-nickel complex has the crystallite diameter in the claimed range.

Taniguchi discloses a spinel-type lithium-manganese-nickel complex oxide positive electrode material [0050]; wherein, the complex has crystallite size, which is the structurally analogous to the claimed crystallite diameter, between 250 nm to 350 nm or 2500 Angstroms to 3500 Angstroms [0025] that fall within the claimed range.  The crystallite size is adjusted and controlled according to paragraph [0028].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the lithium-manganese-nickel complex material of Koga’s positive electrode by adjusting the crystallite size of the complex to be within the range disclosed by Taniguchi in order to optimize the ion conductivity and the output of the positive electrode while preventing the discharge capacity from gradually decreasing concomitantly to the repetition of charging and discharging while at high temperature (Taniguchi, [0025]).


Addressing claims 2 and 7, Koga discloses at least one metal element other than Mn, able to substitute at the Mn(16d) site can be used to control charge/discharge capacity of a battery, and to improve rate properties and high temperature properties.  The substituting metal includes Ni, Mg or Al.  Koga is silent regarding the specific atomic ratio of the Li, Mn, Ni and element M in current claims.  However, in Examples 3 and 4, as described in paragraphs [0112-0119], where the substituting metals are Al and Mg, respectively, the amount of Al and Mg added would result in the claimed atomic ratio if Ni, of the claimed composition, is replaced by Al or Mg.  Therefore, at the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the positive electrode active material of Koga by forming the claimed lithium-manganese-nickel complex where the atomic ratio of nickel compared to lithium and manganese is similar to the atomic ratio of Al or Mg compared to lithium and manganese in Examples 3-4 of Koga in order to control the charge/discharge capacity of the battery and to improve the rate properties and high temperature properties.  Thus, one would have arrived at the composition of current claims when perform routine experiments with the amount of substituting Ni metal in the amount suggested by Koga in order to optimize the charge/discharge capacity of the battery, the rate properties and high temperature properties of the secondary battery.

Addressing claims 3, 6 and 8-9, Koga does not disclose any proportion of ungrown particles are contained in the lithium-manganese-nickel complex oxide and of which primary particles do not have a polyhedral shape for forming the positive electrode material; therefore, the disclosure of Koga meets the limitations of current claims. Alternatively, the limitations of current claims would have been obvious to one of ordinary skill in the art when forming the positive electrode material exclusively with only primary particles having the characteristics as addressed in the rejection of claim 1 in order to optimize the rate property of the electrode material.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (US 2017/0331106) in view of Kameyama et al. (US 2015/0188134).
Addressing claims 1 and 5, Koga discloses a nonaqueous electrolyte secondary battery comprising a non-aqueous electrolyte secondary battery positive electrode active material comprising lithium-manganese-nickel complex oxide ([0044-0045], lithium manganese oxide with some of Mn is partially substituted by Ni) including a spinel-type crystal structure (cubic spinel structure [0033], wherein
the lithium-manganese-nickel complex oxide is formed of primary particles having a polyhedral shape having more than eight faces (fig. 2B shows the primary particles having polyhedral shape with more than eight faces).

Koga is silent regarding the lithium-manganese-nickel complex has the crystallite diameter in the claimed range.

Kameyama discloses positive electrode material made of lithium-manganese-nickel complex [0014] having crystallite size between 930 to 1100 Angstroms, which overlaps the claimed range [0017].  The crystallite size is controlled in the above range in order to reduce the effects of the cracking that adversely affect the cycle characteristics and preventing the reduction of the cycle characteristics [0030-0031].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the lithium-manganese-nickel complex material of Koga’s positive electrode to have the crystallite size in the range disclosed by Kameyama in order to reduce the effects of the cracking that adversely affect the cycle characteristics and preventing the reduction of the cycle characteristics (Kameyama, [0030-0031]).  Kameyama does not disclose the claimed “crystallite diameter” because the way in which the crystallite size of Kameyama is measured is different from that of current application, which defines the claimed “crystallite diameter”; however, the disclosed crystallite size of Kameyama is reflective of a comparable dimension as that of the claimed crystallite diameter, despite the differences in the way in which the relevant dimension are measured.  Therefore, one of ordinary skill in the art would have arrived at the claimed crystallite diameter for the lithium-manganese-nickel complex for the positive electrode when performing routine experimentation with the crystallite size in the range disclosed by Kameyama in order to optimize the reduction of the cracking that adversely affect the cycle characteristics and preventing the reduction of the cycle characteristics (Kameyama, [0030-0031]).
Addressing claims 2 and 7, Koga discloses at least one metal element other than Mn, able to substitute at the Mn(16d) site can be used to control charge/discharge capacity of a battery, and to improve rate properties and high temperature properties.  The substituting metal includes Ni, Mg or Al.  Koga is silent regarding the specific atomic ratio of the Li, Mn, Ni and element M in current claims.  However, in Examples 3 and 4, as described in paragraphs [0112-0119], where the substituting metals are Al and Mg, respectively, the amount of Al and Mg added would result in the claimed atomic ratio if Ni, of the claimed composition, is replaced by Al or Mg.  Therefore, at the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the positive electrode active material of Koga by forming the claimed lithium-manganese-nickel complex where the atomic ratio of nickel compared to lithium and manganese is similar to the atomic ratio of Al or Mg compared to lithium and manganese in Examples 3-4 of Koga in order to control the charge/discharge capacity of the battery and to improve the rate properties and high temperature properties.  Thus, one would have arrived at the composition of current claims when perform routine experiments with the amount of substituting Ni metal in the amount suggested by Koga in order to optimize the charge/discharge capacity of the battery, the rate properties and high temperature properties of the secondary battery.

Addressing claims 3, 6 and 8-9, Koga does not disclose any proportion of ungrown particles are contained in the lithium-manganese-nickel complex oxide and of which primary particles do not have a polyhedral shape for forming the positive electrode material; therefore, the disclosure of Koga meets the limitations of current claims. Alternatively, the limitations of current claims would have been obvious to one of ordinary skill in the art when forming the positive electrode material exclusively with only primary particles having the characteristics as addressed in the rejection of claim 1 in order to optimize the rate property of the electrode material.

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive for the following reasons:
With regard to the rejection of claims 1-3 and 5-9 as being unpatentable over the disclosure of Koga in view of Taniguchi, the Applicants argued that Taniguchi teaches away from using aggregated particles, as desired by Kobe, because aggregated particles cause the degradation of the battery characteristics.  The argument is not persuasive. Taniguchi does not teach away from using aggregated particles at all.  This is very clear from the following passages from Taniguchi where the aggregated particles or secondary particles are formed for the electrode material.  Specifically, paragraph [0061] of Taniguchi discloses “When firing a Spinel-type lithium manganese-based composite oxide, adding a boron compound and firing can promote sintering of micro-particles which are assembled crystal particles of Spinel-type lithium manganese-based composite oxide (LMO), allowing compact aggregated micro-particles (secondary particles) to be formed” (emphasis added).  Taniguchi further discloses in paragraph [0061] that such aggregated secondary particles can still have the desired property of high-load discharge capacity.  Moreover, paragraph [0070] of Taniguchi definitively shows that the formation of aggregated secondary particles is desired with the following passage “Granulating with a hot spray dryer (spray dryer) not only allows the particle size distribution to be sharper but also allows production to be carried out in such a manner that aggregated particles (secondary particle), which have aggregated spherically, are obtained” (emphasis added).  It is unclear as to how such explicit teaching of the formation of aggregated particles having the aforementioned advantages would lead one to believe that Taniguchi teaches away from forming and using aggregated particles as desired by Koga.  Therefore, Examiner maintains the position that claims 1-3 and 5-9 are obvious over the teaching of Koga in view of Taniguchi.
With regard to the rejection of claims 1-3 and 5-9 as being unpatentable over the disclosure of Koga in view of Kameyama, the Applicants argued that a person of ordinary skill in the art would not combine the inventions of Koga and Kameyama because Koga’s material is totally different from Kameyama’s material in terms of their crystal structures and compositions.  The argument is not persuasive in that the aforementioned differences between Koga and Kameyama teaching would not lead one of ordinary skill in the art to conclude that the benefits associated with having the crystallite size in the range disclosed by Kameyama’s material would not be realized for the material of Koga.  Firstly, both Koga and Kameyama disclose similar lithium-manganese-nickel complex oxide (Koga, [0045]; Kameyama, [0024]).  Secondly, it appears that the benefits associated controlling the crystallite size to be in the range disclosed by Kameyama depends primarily on the crystallite size.  In other words, the preponderance of evidence indicates that having the cathode material of Koga with the crystallite structure having the crystallite size in the range disclosed by Kameyama would lead to the decrease of crack area upon generation of the crack within the crystal grains, thereby reducing increase in the resistance and increase in the specific surface area to result in suppression of the reduction of the cycle characteristics (Kameyama, [0031]).  For the reasons above, Examiner maintains the position that claims 1-3 and 5-9 are obvious over the disclosure of Koga in view of Kameyama.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        06/01/2021